Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 20100285420) in view of Lokar (US 8,029,276).
Oda discloses an orthodontic bracket 10 having an archwire slot 16 and an opening/port for introducing an arch wire.  The Oda orthodontic bracket further includes a shutter 14 between the archwire slot 16 and the archwire slot opening that is movable forward and backward to open and close the slot and a resilient/elastic stopper wire 20 having ends 52, 54 secured to bracket body and a central portion 50 that obstructs forward/backward movement of the shutter 14.   The opening/port to the archwire slot 16 is orthogonal to the forward/backward movement of the shutter 14.  
Oda fails to disclose the newly amended limitation requiring “the bracket main body has a recessed portion configured to fit a tip portion of the shutter thereinto.”  Applicant indicates that the limitation is directed to recessed portion 121 that fits tip portion 21 or the shutter 20 thereinto (note applicant’s Fig 1(b) and applicant’s remarks page 9).  The use of such a recessed portion for helping to secure a sliding shutter of an orthodontic bracket in the closed position is conventional in the art as evidenced for example by Lokar who provides such a recessed portion 42 for securing the end of sliding shutter 14 in position when closed (note particularly Figures 1 and 6).  To have merely provided a recessed portion in the Oda bracket body in order to help secure the end of sliding shutter 14 when in the closed position as taught by Lokar would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In regard to claims 3 and 6, the stopper wire 20 is in contact with the shutter in the open position.  In regard to claims 4, 7, 8 and 9, note the through hole 46 formed in the archwire slot outer guide wall through which the shutter 14 is inserted and the shutter detachment prevention device 80 for preventing the shutter from detaching while in the open position (Figure 7).

Allowable Subject Matter
Claims 5 and 10 are allowed.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712